                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 5/10/2021



 MAYIMBA MUSIC, INC.,

                                  Movant,                          No. 20-MC-357 (RA)
                         v.                                               ORDER
 TUNECORE, INC.,

                               Respondent.


RONNIE ABRAMS, United States District Judge:

         Pursuant to an Order dated November 4, 2020, the Court directed the Clerk of Court to issue

the subpoena requested by movant Mayimba Music, Inc.

         By no later than May 17, 2021, the parties shall notify the Court if there is any reason why

this case cannot be closed.

SO ORDERED.

Dated:      May 10, 2021
            New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge
